Citation Nr: 0406710	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, left acromioclavicular joint.

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc and joint disease of the 
cervical spine.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1995 to November 
2001.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if he 
is required to take further action. 


REMAND

The veteran seeks higher initial evaluations for his left 
shoulder and digestive system disabilities.  For the 
following reasons, additional development is necessary before 
the Board can decide these claims.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to these provisions, VA must 
notify a claimant of the information and evidence needed to 
substantiate a claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has not yet satisfied these duties to notify and 
assist the veteran.

First, after the veteran filed his claims in September 2001, 
the RO did not send the veteran VCAA notice that acknowledged 
those claims and included all information necessary to 
satisfy VCAA's notification provisions.  A remand is thus 
necessary so that the RO can inform the veteran of the 
evidence needed to support his claims, including medical 
evidence establishing that his left shoulder and digestive 
system disabilities are compensably disabling, explain to him 
whether he is responsible for submitting such evidence or 
whether VA will obtain and associate such evidence with the 
claims file, and advise him to provide all evidence in his 
possession that pertains to his claims.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  The 
veteran in this case disputes the initial evaluation assigned 
his left shoulder and digestive system disabilities.  Where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, the evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the only medical evidence that is of record pertains to 
one period of time:  1995 to 2001, when the veteran was 
serving on active duty.  In the absence of medical evidence 
dated since 2001, the Board is unable to determine the 
current level of impairment caused by the veteran's 
disabilities.  Given this fact, on remand, the RO should 
afford the veteran VA examinations of his left shoulder and 
digestive system disabilities, during which examiners can 
describe the severity of these disabilities.

The Board further notes that in its January 2002 decision the 
RO granted service connection and assigned an initial 10 
percent evaluation for degenerative joint and disc disease of 
the cervical spine.  Statements made in correspondence 
accepted as a notice of disagreement and substantive appeal 
pertinent to the left shoulder and digestive system include 
the veteran's assertion that his degenerative disabilities, 
referenced as his should and his cervical spine, can only get 
worse, and that he experienced daily neck pain.  He has also 
indicated that together his left shoulder and cervical spine 
disabilities warranted at least a 20 or 30 percent rating.  
The Board finds that such statements may reasonably be 
interpreted as disagreement with the initial 10 percent 
rating assignment for cervical spine disability.  The RO has 
not yet issued a statement of the case in response to such 
notice of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an initial evaluation in excess of 10 
percent for degenerative disc and joint 
disease of the cervical spine.  The RO 
should ensure that any outstanding 
notification or development actions 
required by the VCAA and its implementing 
regulations are completed with respect to 
the cervical spine claim.  The veteran 
should then be advised of the time period 
in which to perfect his appeal.

2.  The RO should afford the veteran a VA 
examination of his service-connected left 
shoulder disability.  VA should notify 
the veteran that if he does not attend 
the scheduled examination, his failure to 
do so might adversely affect his claim 
for a higher initial evaluation.  The 
purpose of this examination is to 
determine the nature and severity of 
manifestations of that disability.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

	a) Identify the nature and severity 
of all manifestations of the veteran's 
left shoulder disability, to include, if 
present, limitation of motion of the left 
arm;  

	b) Specify whether the veteran has 
functional loss or weakness of the left 
shoulder due to an objective 
demonstration of pain upon movement, 
weakened movement, excess fatigability, 
or incoordination, and indicate whether 
pain could additionally limit his 
functional ability during flare-ups or 
with repeated use of the affected joint 
over a period of time; and

c) Identify any bony abnormality 
affecting the humerus, clavicle or 
scapula, to include any malunion, 
nonunion or dislocations.

d) Provide a detailed rationale, 
with specific references to the record, 
for all opinions.  

3.  The RO should afford the veteran a VA 
examination of his service-connected 
digestive system disability.  VA should 
notify the veteran that if he does not 
attend the scheduled examination, his 
failure to do so might adversely affect 
his claim for a higher initial 
evaluation.  The purpose of this 
examination is to determine the nature 
and severity of manifestations of that 
disability.  VA should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:


a) Identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's digestive 
system disability, specifically 
commenting on the presence and degree, or 
absence, of pain, vomiting, weight loss, 
hematemesis, melena, anemia, dysphagia, 
pyrosis, regurgitation, arm/shoulder pain 
or any other symptomatology attributable 
to service-connected digestive disability 
and productive of impairment in the 
veteran's general health; and  

b).  Provide a detailed rationale, 
with specific references to the record, 
for all opinions.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with respect to the veteran's 
left shoulder and digestive system 
claims.  Such action should include 
informing the veteran of the evidence 
needed to support his claims, including 
medical evidence establishing that his 
left shoulder and digestive system 
disabilities are compensably disabling; 
explaining to him whether he is 
responsible for submitting such evidence 
or whether VA will obtain and associate 
such evidence with the claims file; and, 
advising him to provide all evidence in 
his possession that pertains to his 
claims.  The RO should afford the veteran 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained 
and then take appropriate follow-up steps 
to assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, VA 
should readjudicate the claims on appeal 
based on a consideration of all of the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
provide him with a supplemental statement 
of the case and afford him an opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, VA should 
return this case to the Board for further 
consideration, if in order.

The purposes of this REMAND are to afford the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires  that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


